REDMANN, Judge,
dissenting.
La.C.C. 2277 requires, for proof of a debt over $500 by parol evidence, “one credible witness, and other corroborating circumstances.” Plaintiff produces not corroborating but contradicting circumstances, specifically the written contract which defeats his claim.
If Goble were hired only to solicit new business, and his pay were $18,000 plus commission on all business he produced, why did his employment contract specify that his base annual salary of $18,000 was “figured on an annual quota of $240,000 at 7V2% commission”? Moreover, if there be any ambiguity in the contract (I see none), “the construction put upon it, by the manner in which it has been executed by both [parties], or by one with the express or implied assent of the other, furnishes a rule for its interpretation.” C.C. 1956. Why did Goble collect only $18,000 instead of $18,000 plus commissions during his first year? And why did he agree in the second year to a general contract that expressly gave him base salary plus “an additional 2%” on new accounts and expressly stated that that “2% will be paid regardless of the performance of your quota” (when he claims that all of his commissions were payable regardless of performance on his quota)? And why did he collect only his base salary plus the “additional 2%”?
The judgment for $5600 should be reversed.